I appreciate the force of the reasons for the opinion of the court; but I dissent for reasons stated in Campbell v. State ex rel. Brett, County Attorney, 23 Okla. 109, 99 P. 778, in Shannon v. State ex rel. Davidson, 33 Okla. 293, 125 P. 1106, in Buxton   Skinner Stationery Co. v. Board of County Commissioners of Craig County, 53 Okla. 65, 155 P. 215, in Kerr, County Clerk, v. State ex rel. Wimbish, County Attorney,33 Okla. 110, 124 P. 284, and, especially, for reasons stated in State ex rel. Decker v. Stanfield, 34 Okla. 524,126 P. 239, which case finds ample support in Board of County Commissioners of the County of Lake v. Rollins, 130 U.S. 662, 9 Sup. Ct. 651, 32 L.Ed. 1060. Wis. Cent. R. Co. v. Taylor Co., 52 Wis. 37, 8 N.W. 833, and Grand Island   N.W. R. Co. v. Baker, 6 Wyo. 369, 45 P. 494, 34 L. R. A. 835, 71 Am. St. Rep. 926, cited by *Page 146 
Commissioner Bleakmore in the original but now rejected opinion in this case, reported in 158 P. 601, L. R. A. 1916F, 892, which I think is correct.